Case 2:15-cr-00170-PD Document 77 Filed 02/03/21 Page 1 of 2

 

/-25-Qoe/

 

aT Ge Val $. Draaiceel

 

LZ CC d/ the Guerthermds %eSpeerse Chr /-26-Aoe|
ering fnad Call Tom ere Uwith whet | haye te de on
My, lad ati. On the 87% of Otleher , 2626 You _appémnled
Pe Coalern As. fernsylvani« lo reoreseat me, LVE falted
han. Prna Knskensen “Wham haze) me_that she nou! submlt
He inbwmatior She asced oF rne_to hey ofGee, Snce ben _1 hove_not

respunoence Uuth the Delenders Ofbide. Ploose 1 dant

Ynow What fs dp at thes pant. Can YOu. holp me

 

= Kespeatlly Submitted

At

 

 

mM
ease Lael
CHR Cie # 15-/WbI

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

LeeEE Ete hE gLe[agety fell pefeeaffernc fatty ppessl Af ffl ptt] BS PEAT ts t

 

© bon ian - aro |e Hn suns

 

I ul

di ¢ U elpeds vbr pe D
ae 29 +4HP Usa\oor ge ae ¢
ayy ey pany “Pd tag Pan OM GU

AMS) uh 39 W477)

e-/ “00

is

   

NOILALILSNI TVNOILISUNOO Tyuadg4

 

a 2M 19110} pasojaue aul
rh 1 xIG LOS
02 XO8 0 4

 

 

 

+ GWd EZOZ NVC Zz

 

S80 fN NOLNZGL

   

Case 2:15-cr-00170-PD Doeut

 

0980 [N ‘XI LYOd

000% XO4 ‘O'd

NOLLO.LILSNI TVNOLLOSYNOD Twas
118 «LIND ONISNOH

7 70LES 49) “ON YALSIONY
“AINVN SLLVINNI

  
